900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Plaintiff-Appellant,v.Nathan A. RICE;  Charles Creecy;  Robert W. Smith;  CharlesHill;  Daniel Durham;  Deborah Holtrop;  Dr.Sutton;  Raymond Adams;  Dr. Byrum,Defendants-Appellees.
No. 89-6881.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 24, 1990.Decided:  March 23, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (C/A No. 89-687-CRT)
James Lenard Small, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Lenard Small appeals the district court's denial of injunctive relief in his 42 U.S.C. Sec. 1983 action.  Small had requested immediate transfer to another prison unit and an order that prison authorities cease threatening him.  We affirm.


2
The denial of a temporary restraining order is not immediately appealable unless there are exceptional circumstances not present here.   Commonwealth of Virginia v. Tenneco, Inc., 538 F.2d 1026 (4th Cir.1976);  Drudge v. McKernon, 482 F.2d 1375 (4th Cir.1975).


3
The grant or denial of a preliminary injunction is appealable under 28 U.S.C. Sec. 1292(a)(1) and is reviewed under the abuse of discretion standard.   Wetzel v. Edwards, 635 F.2d 283 (4th Cir.1980).  The test involves a balance of hardship through consideration of the following factors:  (1) the plaintiff's likelihood of success in the underlying dispute, (2) whether the plaintiff will suffer irreparable harm if the injunction is denied, (3) injury to the defendant if the injunction is granted, and (4) the public interest.  After a review of the record developed thus far, we find that the district court did not abuse its discretion in denying injunctive relief.  Accordingly, we affirm the order appealed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED